DETAILED ACTION
Status of Claims
This Office action is in response to the application filed on 10/27/2020. Claims 1-20 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement submitted on 10/27/2020 is in compliance with 37 C.F.R. 1.97 and is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informality:
In the fifth paragraph of claim 1, “one or more computer processers” should be changed to “one or more computer processors.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 4-5:
Claims 1 and 4-5 include multiple limitations that are performed “by one or more computer processors.” It is unclear whether these functions are performed by the same one or more processors, leading to indefiniteness. For examination purposes, the claims have been interpreted as if the same one or more processors are responsible for performing each of the claimed functions. Clarification is required; the examiner respectfully suggests amending claims 1 and 4-5 to specify that each of the functions is performed by “the one or more computer processors.”
	Regarding claims 6, 13, and 20:
Each of claims 6, 13, and 20 recite “wherein the re-calculated route avoids the one or more identified impediments.” It is unclear whether “the recalculated route” refers to the re-calculated route introduced in the independent claims or whether it refers to the re-calculated transmitted route introduced in claims 4, 11, and 18. For examination purposes, claims 6, 13, and 20 have been interpreted as if “the re-calculated route” refers to the re-calculated transmitted route introduced in claims 4, 11, and 18. Clarification is required.
	Regarding claims 2-3 and 7:
Since independent claim 1 is rejected as being indefinite under 35 U.S.C. 112(b), claims 2-3 and 7 are also rejected under 35 U.S.C. 112(b), because of their dependency upon a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1, 8, and 15:
Step 1: Claim 1 is directed to a method. Claim 8 is directed to the corresponding computer program product, and claim 15 is directed to the corresponding system. Each of the claims falls within one of the four statutory categories.
Step 2A, prong 1: Claims 1, 8, and 15 recite the abstract concept of calculating and re-calculating a route for an aerial vehicle. This abstract idea is described at least in claims 1, 8, and 15 by the mental process steps of determining a current location of a plurality of aerial vehicles, calculating a route from the current location to a received destination for each aerial vehicle, determining whether one or more impediments are identified in the calculated route of each aerial vehicle, and re-calculating the route for the aerial vehicle based on a contextual permission of the aerial vehicle. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally determining the current locations, calculating the routes from the current locations to the destinations, determining whether any impediments are identified in the calculated routes, and re-calculating a route based on a contextual permission of the aerial vehicle; these steps could be performed mentally with the help of pen and paper. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claims 1, 8, and 15, other than reciting “one or more computer processors,” and “program instructions,” nothing in the steps of determining the current locations, calculating the routes from the current locations to the destinations, determining whether any impediments are identified in the calculated routes, and re-calculating a route based on a contextual permission of the aerial vehicle precludes the idea from practically being performed in the human mind. For example, if not for the “processors” and “program instructions” language, the claims encompass a human being using pen and paper to perform the steps of determining the current locations, calculating the routes from the current locations to the destinations, determining whether any impediments are identified in the calculated routes, and re-calculating a route based on a contextual permission of the aerial vehicle precludes the idea from practically being performed in the human mind.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites one or more computer processors which are generic computer components (see instant specification ¶ 42) that are simply employed as tools for performing the abstract idea (see MPEP 2106.05(f)). Claim 1 also recites that the one or more computer processors are configured to receive a destination for each aerial vehicle. This step is considered insignificant extra-solution activity, as it simply gathers data necessary for performing the abstract idea. These additional elements amount to necessary data gathering/data output and generic computing components wherein all uses of the recited abstract idea require such data gathering/data output (see MPEP 2106.05(g)).
Claim 8 recites program instructions which are generic computer components (see instant specification ¶¶ 42-44) that are simply employed as tools for performing the abstract idea (see MPEP 2106.05(f)). Claim 8 also recites that the program instructions are configured to receive a destination for each aerial vehicle. This step is considered insignificant extra-solution activity, as it simply gathers data necessary for performing the abstract idea. These additional elements amount to necessary data gathering/data output and generic computing components wherein all uses of the recited abstract idea require such data gathering/data output (see MPEP 2106.05(g)).
Claim 15 recites one or more computer processors for executing program instructions, which are generic computer components (see instant specification ¶¶ 42-44) that are simply employed as tools for performing the abstract idea (see MPEP 2106.05(f)). Claim 15 also recites that the one or more computer processors are configured for executing program instructions to receive a destination for each aerial vehicle. This step is considered insignificant extra-solution activity, as it simply gathers data necessary for performing the abstract idea. These additional elements amount to necessary data gathering/data output and generic computing components wherein all uses of the recited abstract idea require such data gathering/data output (see MPEP 2106.05(g)).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 8, and 15 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1, 8, and 15 are not patent-eligible.
Regarding claims 2-7, 9-14, and 16-20:
The dependent claims recite additional mental process steps such as monitoring a progress of the aerial vehicle, determining whether an unexpected impediment is identified, re-calculating a transmitted route to avoid the unexpected impediment, and identifying locations where the aerial vehicle can safely land. These limitations are considered mental process steps because they are drafted are processes that, under their broadest reasonable interpretation, could be mentally performed by a human being with the help of pen and paper.
Dependent claims 2-7, 9-14, and 16-20 also recite limitations further defining the mental process and recite data output that amounts to insignificant extra-solution activity (i.e. transmitting a route and a re-calculated route to the aerial vehicle and transmitting identified locations to the aerial vehicle). These limitations are considered mental process steps and additional steps that amount to necessary data gathering/data output. These additional elements fail to integrate the abstract idea into a practical application; as such, the additional elements do not amount to significantly more than the abstract idea, whether they are considered individually or in combination. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-7, 9-14, and 16-20 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rozenberg et al. (US 2020/0393852 A1), hereinafter Rozenberg.
Regarding claim 1:
		Rozenberg discloses the following limitations:
“A method, the method comprising: determining, by one or more computer processors, a current location of” an aerial vehicle. (See at least Rozenberg ¶¶ 20 and 101, which disclose a method performed “with the help of a processing circuity comprising at least one computer processor,” where “navigation computer 103 is operatively connected to aircraft positioning and sensing utilities such as air speed detector 107 (e.g. pitot tube), GPS receiver 109, inertial navigation system (INS) 109, altimeter 111 (e.g. pressure altimeter, sonic altimeter, radar altimeter, GPS based altimeter, etc.), etc. These devices are used for determining aircraft situation data including: current position and attitude (six degree of freedom), heading, and speed of the aircraft.”)
“receiving, by one or more computer processors, a destination for each aerial vehicle.” (See at least Rozenberg ¶ 115: “At block 301 a destination of the aircraft is determined. In some examples the destination can be a predefined location.”)
“calculating, by one or more computer processors, a route from the current location to the received destination for each aerial vehicle… wherein in the calculated route is a straight-line between the current location and the received destination.” (See at least Rozenberg ¶ 122: “an initial flight path leading the UAV from its current position to the target destination, is determined… In some examples the initial flight path can be defined as a substantially straight line connecting the current position of the UAV with the target destination.”)
“determining, by one or more computer processers, whether one or more impediments are identified in the calculated straight-line route of each aerial vehicle.” (See at least Rozenberg ¶¶ 123-124: “The initial flight path is analyzed together with mapping data and flight constraints data to determine whether the flight path crosses a restricted area, which is an area that is characterized by some type of flight restriction… In some examples, it is further determined whether the flight path does not violate a topographical restriction.”)
“and responsive to determining that one or more impediments are identified in the calculated straight-line route for an aerial vehicle… re-calculating, by one or more computer processors, the route for the aerial vehicle based on a contextual permission of the aerial vehicle.” (See at least Rozenberg ¶¶ 127 and 130: “it is determined whether or not the entire airspace over the restricted area is prohibited for flight. If the answer is affirmative, one or more horizontal alternative sections that bypass the restricted area from one or more (e.g. one from the right, and one from the left) sides, are calculated.” Further, “if a conflict is found between the predicted altitude of the aircraft when crossing the restricted area, and the restricted altitude at the restricted area, the altitude of the flight path along the restricted area can be adjusted to match the permitted altitude. Depending on the specific restricted altitudes, one or more alternative vertical sections leading the aircraft above and/or below the restricted area, are determined (block 407). According to some examples, alternative horizontal sections are also determined in addition to the alternative vertical sections, and a preferred section is selected.” The restricted area and restricted altitude correspond to the claimed “contextual permission of the aerial vehicle.”)
Rozenberg does not explicitly disclose that the method is performed for “a plurality of aerial vehicles.” However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to repeat the disclosed steps of Rozenberg to apply the method in applications with more than one aerial vehicle. The repetition of the steps disclosed by Rozenberg would have provided predictable results.
	Regarding claim 4:
Rozenberg discloses “The method of claim 1,” and Rozenberg further discloses the following limitations:
“further comprising: transmitting, by one or more computer processors, one of the calculated straight-line route and the re-calculated route to the aerial vehicle.” (See at least Rozenberg ¶¶ 101 and 122: “In some cases the flight path is predefined or generated by another entity communicating with the UAV,” where “In some examples the initial flight path can be defined as a substantially straight line connecting the current position of the UAV with the target destination.” This at least teaches the calculated straight-line route being communicated to the aerial vehicle.)
“monitoring, by one or more computer processors, a progress of the aerial vehicle along the transmitted route as the aerial vehicle proceeds to the received destination.” (See at least Rozenberg ¶ 104: “FIG. 1 further schematically illustrates a control unit 200 located remotely from the UAV (e.g. on the ground) and configured and operable to control and monitor the UAV… The control unit enables and operator to control and monitor the aircraft operation during operation.” Monitoring the aerial vehicle and its operation teaches to monitor the “progress of the aerial vehicle along the transmitted route” as claimed.)
“determining, by one or more computer processors, whether an unexpected impediment is identified while the aerial vehicle progresses along the transmitted route; responsive to determining that an unexpected impediment was identified, re-calculating the transmitted route to avoid the unexpected impediment.” (See at least Rozenberg ¶¶ 104-106: “The control unit enables and operator to control and monitor the aircraft operation during operation. In some examples, imaging data captured by imaging payloads (140) onboard the UVA are transmitted to the control unit, where the data is displayed to be viewed by operators… autonomous generation of a flight path may be initiated by system 110 in response to received data indicative of a need for an unexpected landing… To this end, in some examples system 110 comprises a subsystem (referred to here also as ‘flight path generation circuitry 10’) dedicated for generating an emergency flight path.”)
“and transmitting, by one or more computer processors, the re-calculated transmitted route to the aerial vehicle.” (See at least Rozenberg ¶¶ 103 and 106: “in some examples system 110 comprises a subsystem (referred to here also as ‘flight path generation circuitry 10’) dedicated for generating an emergency flight path.” Further, “According to some examples, system 110 comprises various operational control units 130 operatively connected to flight computer 101. The control units interface between the flight computer and the flight control devices and provide specific instructions for controlling respective UAV control devices in response to instructions received from the flight computer.”)
Note that under the broadest reasonable interpretation (BRI) of claim 4, consistent with the specification, transmitting “one of the calculated straight-line route and the re-calculated route to the aerial vehicle” is treated as an alternative limitation. The applicant has elected to use the phrase “one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “calculated straight-line route” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 5:
Rozenberg discloses “The method of claim 1,” and Rozenberg further discloses the following limitations:
“further comprising: identifying, by one or more computer processors, one or more locations where the aerial vehicle can safely land as the aerial vehicle nears the received destination.” (See at least Rozenberg ¶ 117: “Selection of a landing site can be done by a computer or by a human operator. Autonomous selection of a landing site can be executed by an onboard computer configured to select a landing site from a one or more available landing sites stored in a database. In some examples, the onboard subsystem is configured to identify (e.g. by visual analysis of the ground below the aircraft) and classify landing sites located on the ground in the vicinity of the aircraft. Optionally, if the aircraft is a piloted aircraft, the landing site can be selected by the pilot.”)
“and transmitting, by one or more computer processors, the identified one or more locations to the aerial vehicle.” (See at least Rozenberg ¶ 117: “If uplink communication between a control station and the aircraft is operative, information indicative of a selected landing site can be provided from the control station.”)
	Regarding claim 6:
Rozenberg discloses “The method of claim 4,” and Rozenberg further discloses “wherein the re-calculated route avoids the one or more identified impediments.” (See at least Rozenberg ¶¶ 105-106 and 138: “system 110 is configured and operable to autonomously generate a flight path (also sometimes referred to herein as an ‘emergency flight path’) leading the aircraft from its current position to a desired destination… To this end, in some examples system 110 comprises a subsystem (referred to here also as ‘flight path generation circuitry 10’) dedicated for generating an emergency flight path.” Further, “In order to avoid the violation of topographical flight constraints, circuitry 10 is configured to use information regarding the position of the UAV and the position of topographical obstacles in the area.”)
	Regarding claim 7:
Rozenberg discloses “The method of claim 4,” and Rozenberg further discloses “wherein the one or more impediments are selected from the group consisting of a densely populated air traffic route, an established no-fly zone, a dynamic no-fly zone, one or more geographical features such as a mountain range or a large body of water, one or more man-made features such as a skyscraper, and a known natural disaster.” (See at least Rozenberg ¶ 13: “Other flight constrains are related to topography. For example, flight paths can be restricted in the vicinity of mountains to avoid the risk of collision.” This at least teaches the impediment being a geographical feature such as a mountain range.)
Note that under the BRI of claim 7, consistent with the specification, the one or more impediments being “selected from the group consisting of a densely populated air traffic route, an established no-fly zone, a dynamic no-fly zone, one or more geographical features such as a mountain range or a large body of water, one or more man-made features such as a skyscraper, and a known natural disaster” is treated as an alternative limitation. The applicant has elected to use the phrase “selected from the group” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “one or more geographical features such as a mountain range” have been addressed here, the claim is still rejected in its entirety.
	Regarding claim 8:
Rozenberg discloses “A computer program product, the computer program product comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media.” (See at least Rozenberg ¶ 70: “a computer-readable (e.g. non-transitory) memory device tangibly embodying a program of instructions executable by the computer for executing a method of autonomous generation of a flight path while traversing an area.”)
The remaining limitations of claim 8 are taught by Rozenberg using the same rationale, mutatis mutandis, as applied to claim 1 above.
	Regarding claims 11-14:
Claims 11-14 are rejected under the same rationale, mutatis mutandis, as applied to claims 4-7 above, respectively.
Regarding claim 15:
Rozenberg discloses “A computer system, the computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors.” (See at least Rozenberg ¶¶ 70 and 108: “a computer-readable (e.g. non-transitory) memory device tangibly embodying a program of instructions executable by the computer for executing a method of autonomous generation of a flight path while traversing an area.” Further, “Flight path generation circuitry 10 can comprise or be otherwise operatively connected to a processing circuitry that includes one or more computer processors. The processing circuitry can be configured to execute several functional modules in accordance with computer-readable instructions implemented on a non-transitory computer-readable storage medium.”)
The remaining limitations of claim 15 are taught by Rozenberg using the same rationale, mutatis mutandis, as applied to claim 1 above.
	Regarding claims 18-20:
Claims 18-20 are rejected under the same rationale, mutatis mutandis, as applied to claims 4-6 above, respectively.
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rozenberg as applied to claims 1, 8, and 15 above, and further in view of Dupray et al. (US 10,586,464 B2), hereinafter Dupray.
Regarding claim 2:
Rozenberg discloses “The method of claim 1,” and Rozenberg further discloses “wherein: the contextual permission is a permission level of the aerial vehicle; and the permission level of the aerial vehicle defines a set or parameter for where… the aerial vehicle is permitted to fly.” (See at least Rozenberg ¶¶ 9-10: “Examples of 3D constraints include: Air traffic control-aircrafts (such as UAVs) may not be permitted to fly at a certain altitude range.”)
Rozenberg does not specifically disclose that “the permission level of the aerial vehicle defines a set or parameter for where and when the aerial vehicle is permitted to fly.” However, Dupray does teach this limitation. (See at least Dupray col. 22 ll. 39-66: “One example of a navigation component may includes a computational component or system that determines the UAV's flight path consistent with UAV flight and/or operation related information, such as stored or received information related to… governmental regulations or restrictions (e.g., federal or local government regulations or ordinances for: noise abatement, flight speed, or other restrictions based on location, time of day, or other criteria such as private property access restrictions).”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rozenberg by defining when the aerial vehicle is allowed to fly as taught by Dupray, because this ensures that the aerial vehicle complies with governmental regulations and restrictions. (See at least Dupray col. 22 ll. 39-66.)
Regarding claims 9 and 16:
Claims 9 and 16 are rejected under the same rationale, mutatis mutandis, as applied to claim 2 above.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rozenberg as applied to claims 1, 8, and 15 above, and further in view of Batla et al. (US 2016/0217694 A1), hereinafter Batla.
Regarding claim 3:
Rozenberg discloses “The method of claim 1,” and Rozenberg further suggests “wherein a determination of the contextual permission of the aerial vehicle is selected from the group consisting of by an authority based on trust of a registered owner of the aerial vehicle and by a computing device utilizing a combination of artificial intelligence, machine learning, and natural language processing of information associated with the registered owner of the aerial vehicle.” (See at least Rozenberg ¶¶ 5-10: “Examples of 2D constraints include… Air traffic control-aircrafts (such as UAVs) may not be allowed to fly over certain areas due to air traffic control regulation.”) However, this limitation is more explicitly disclosed by Batla. (See at least Batla ¶¶ 42 and 57: “UAV platform 230 may calculate the flight path based on the capability information associated with UAV 220 and the regulatory information provided by the weighted real time information, the weighted non-real time information, and/or the weighted shared information… UAV platform 230 may further determine that the flight path travels over a restricted facility based on the regulatory information. In such an example, UAV platform 230 may change the flight path to avoid flying over the restricted facility.” Further, “the other sources may provide the shared information to UAV platform 230,” and “the other sources may include trusted owners or operators of UAVs 220 that provide the shared information in order to improve flight paths calculated by UAV platform 230.”)
Note that under the BRI of claim 3, consistent with the specification, the determination of the contextual permission being “selected from the group consisting of by an authority based on trust of a registered owner of the aerial vehicle and by a computing device utilizing a combination of artificial intelligence, machine learning, and natural language processing of information associated with the registered owner of the aerial vehicle” is treated as an alternative limitation. The applicant has elected to use the phrase “selected from the group” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “authority based on trust of a registered owner of the aerial vehicle” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rozenberg by determining the contextual permission from an authority based on trust of a registered owner of the aerial vehicle as taught by Batla, because the use of information from trusted UAV owners or operators allows for the improved calculation of UAV flight paths. (See at least Batla ¶ 42.)
Regarding claims 10 and 17:
Claims 10 and 17 are rejected under the same rationale, mutatis mutandis, as applied to claim 3 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Coulmeau et al. (US 2010/0100308 A1) Abstract and ¶ 75 disclose a method of modifying an initial trajectory by calculating a joining trajectory that avoids a threat like a meteorological phenomenon or moving object.
Takizawa (US 2019/0250643 A1) Abstract and ¶ 111 disclose a method of modifying an initial flight path so that a UAV can avoid a no-fly zone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662